Citation Nr: 1812787	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for peripheral vascular disease.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is the spouse of a Veteran who served on active duty from March 1968 to October 1988, with service in Vietnam.  The Veteran died in March 2013.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November and December 2010 by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  

The Veteran's death certificate shows that he died in March 2013 due to end stage COPD.  The appellant contends that the Veteran's COPD was due to exposure to fumes and exhausts from the helicopters he flew during service.  The appellant also contends that the Veteran's heart disability and peripheral vascular disease were due to exposure to herbicide agents in Vietnam.  Ischemic heart disease, including coronary artery disease, is listed among the disabilities in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide agent exposure).   

The Veteran's service treatment records (STRs) include complaints of chest pain but are silent for complaints, treatment, or diagnosis of a heart disability, peripheral vascular disease, or COPD.  On March 1988 periodic report of medical examination, his lungs and chest were normal on clinical evaluation and a chest x-ray was within normal limits.  

The Veteran's postservice VA treatment records include diagnoses of peripheral vascular disease and COPD; the medical records obtained thus far do not include a diagnosis of ischemic heart disease.  Postservice treatment records also show that the Veteran had a history of smoking (up to two packs of cigarettes per day) from the age of 20.  

The current record includes a January 2007 treatment record indicating that treatment providers were completing forms in connection with an application for Social Security Administration (SSA) disability benefits.  The record does not reflect that records pertaining to the SSA claim have been sought for the record by VA.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The record also suggests that the medical evidence associated with the record is incomplete.  The most recent VA treatment records in the file are dated from December 2010 and thus show that more than two years' worth of records of the Veteran's treatment prior to his death are missing.  As more recent VA records are likely to contain pertinent information, including potential a diagnosis for ischemic heart disease, and because VA treatment records are constructively of record, they must be obtained prior to adjudication of these claims.

Additionally, the Board finds that medical opinions should be obtained to determine whether the disabilities on appeal are due to service, to include as due to exposure to herbicide agents and/or exposure to exhaust/fumes from helicopters the Veteran flew during service.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the appellant to identify the providers of all evaluations or treatment the Veteran received for the disabilities on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified.  If any private records identified are not received pursuant to the AOJ's request, the appellant should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.

2. The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for such disabilities (i.e., update to March 2013 the records of the Veteran's VA treatment for all disabilities on appeal).

3. The AOJ should obtain for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). 

4. Thereafter, the AOJ should arrange for a medical opinion addressing the likely cause of the Veteran's COPD, peripheral vascular disease, and ischemic heart disease.  The opinion provider must review the record, including this remand, and provide opinions that respond to the following:

(a) Please identify (by diagnosis) each heart disability entity found, specifically indicating whether the Veteran had coronary artery disease or any other heart disability that would qualify as an ischemic heart disease (IHD). 

(b) As to any heart disability entity diagnosed that is not considered to be IHD, please indicate whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, specifically as due to his exposure to herbicide agents.

(c) As to COPD, please indicate whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, specifically as due to his exposure to herbicide agents and/or his exposure to fumes and exhaust from helicopters he flew during service.

The opinion provider is asked to comment on the Veteran's history of smoking and its relation to his developing COPD.  

(d) As to his peripheral vascular disease, please indicate whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, specifically as due to his exposure to herbicide agents.

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).


